COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 TEXAS TECH UNIVERSITY
 HEALTH SCIENCES CENTER,                       §              No. 08-15-00257-CV
 PAUL L. FOSTER SCHOOL OF
 MEDICINE, RICHARD LANGE, M.D.,                §                   Appeal from
 M.B.A., AND PABLO MOUJAN, M.D.,
                                               §               448th District Court
                        Appellants,
                                               §            of El Paso County, Texas
 v.
                                               §             (TC # 2015-DCV-1838)
 VICTOR TABI ENOH, M.D.,
                                               §
                        Appellee.
                                               §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

dismissing the suit for lack of subject matter jurisdiction. We further order that the Appellants

recover from Appellee all costs, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.